Citation Nr: 0209281	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to May 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's application for service 
connection for a back disability.  A notice of disagreement 
was received in August 1999.  A statement of the case was 
issued in August 1999.  A substantive appeal was received 
from the veteran in September 1999.  


REMAND

The Board notes that on his VA Form 9 (Appeal to the Board of 
Veterans' Appeals), dated in September 1999, the veteran 
indicated that he desired to have a hearing before a member 
of the Board at the RO (Travel Board hearing).  In a 
statement dated in June 2002, he stated that he would be 
"unable to go to Washington to appear before the Board of 
Veterans Appeals for a hearing".  The Board notes that there 
is no indication in the claims folder that a travel board 
hearing was scheduled for the veteran, or that he withdrew 
his initial request for such hearing.  His recent statement 
indicates that he was under the impression that he would have 
to travel to Washington D.C. to attend a hearing.

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the RO 
for the following action:

The RO should take the necessary steps to 
schedule the veteran for a Travel Board 
hearing at the earliest available 
opportunity.  Unless the veteran 
indicates a desire to withdraw the 
outstanding hearing request (preferably, 
in a signed writing), the hearing should 
be held, and the claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West,
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




